 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 1 of 13

DG-21-166 Filed: 4/27/2021 2:39 PM

« Distri Orlando Velasquez. District Clerk
. Starr County - District Clerk Starr County, Texas

Martin Salinas

CAUSE NO. DC-21-166

MARGARITA BENITEZ, BY AND 229TH JUDICIAL DISTRICT
THROUGH HER NEXT FRIEND
ROSA MARIA ESCOBAR,
PLAINTIFF,
VS. IN THE DISTRICT COURT

D’MARIA ADULT DAY CARE LLC,
OLGA GONZALEZ GARCIA,
OSCAR YZAGUIRRE, JR., AND
GLOBALTRUCKING JOHN DOE,
DEFENDANTS.

PE OK 4 De PS DM DE Dt Dd Pt Ot

OF STARR COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION

AND REQUESTS FOR DISCLOSURES

TO -THE HONORABLE JUDGE OF THE DISTRICT COURT OF STARR

COUNTY, TEXAS:
; I.

PRELIMINARY STATEMENT

The Plaintiff MARGARITA BENITEZ, by and through her next
friend, ROSA MARIA BARRERA ESCOBAR, files this Original Petition and
names as the Defendants: DDMARIA ADULT DAY CARE LLC, OSCAR
YZAGUIRRE, JR., OLGA GONZALEZ GARCIA, and GLOBAL
TRUCKING JOHN DOE (The complete and correct name and the corporate
status for this Defendant is unknown to Plaintiff. The correct name and
corporate standing for this John Doe Defendant will be added after the

 

Plaintiff finds out through discovery or otherwise the correct name and its
corporate status, if applicable). The Plaintiff will respectfully show the

Court the following as her causes of action against the Defendants:

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ
1
Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 2 of 13

IL.
DISCOVERY PLAN

 

1. The Plaintiff intends to ask the Court to assign this case to a Level 2

Discovery Plan.
lil.
JURISDICTION AND VENUE

A. Jurisdiction. This Court has jurisdiction over the parties, the subject
matter of the controversy, and the amount in controversy in this case
for the following reasons:

1. The Court has jurisdiction over the Plaintiff because (a) she was
a Texas resident at the time that the cause of action occurred or
accrued and, is also a resident of this state at the time this suit is
filed, and (b) the Plaintiff is filing the claims and causes of

 

action against the Defendants under Texas law in the above-
numbered and entitled case.

2. The Court has jurisdiction over the Defendants, jointly and
separately, because (a) they committed a tort in whole or in part
in the State of Texas, specifically in Starr County, Texas; and
(b) Defendants D’MARIA ADULT DAY CARE LLC and
GLOBAL TRUCKING JOHN DOE were incorporated under
the laws of State of Texas or are authorized to do business in
the State of Texas.

3. The Court has jurisdiction over the Defendants OLGA
GONZALEZ GARCIA and OSCAR YZAGUIRRE, JR., who

were residents as and remain residents of the State of Texas at

 

the time the automobile accident in question occurred because

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ
2
Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 3 of 13

4,

 

 

 

they committed a tort in whole or in part in the State of Texas,
particularly, in Starr County, Texas.

The Court has jurisdiction over the subject matter of the
controversy in this civil action because the Plaintiff is asserting
claims and causes of action for negligence against the
Defendants under Texas law.

The Court has jurisdiction over the amount in controversy in
the above-numbered and styled cause because the Plaintiff is
asserting claims and causes of action against the Defendants for
damages, interest, costs, and other relief which are based upon
an action for damages under Texas law and the amount of these
damages are in excess of the minimum jurisdictional limits of

the Court, exclusive of interest and costs.

B.Venue. The venue in this case is proper in Starr County, Texas, for

the following reasons:

1. All or a substantial part of the events or omissions made the
bases of the Plaintiffs claims in this action occurred in Starr
County, Texas;

2. The Court has jurisdiction over the subject matter of this
action since the amount claimed by Plaintiff is within the
jurisdictional limits of this Court;

3. The venue for this action properly lies in Starr County,
Texas, since the subject accident occurred in this county and the

Plaintiff's losses and damages accrued in Starr County Texas.

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ

3
 

 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 4 of 13

Iv,
PARTIES
“1, The Plaintiff MARGARITA BENITEZ is a resident of Starr

County, Texas. The Plaintiff is filing this suit through her
daughter ROSA MARIA BARRERA as her next friend.

2. The Defendant D’MARIA ADULT DAY CARE LLC is a
limited liability company organized and doing business under
and pursuant to the laws of the State of Texas with its prinicipal
office located in Starr County, Texas. The Defendant
D’MARIA ADULT DAY CARE LLC may be served with
process through its registered agent for service of process
through its registered agent for service of process, namely,
Maria Hernandez at 201 N. FM 3167, Suite M & N, Rio Grande
City, Texas, 78582, or wherever she can be found. At all times
material to Plaintiff's claims and causes of action, the
Defendant DPMARIA ADULT DAY CARE LLC was the
employer of the Defendant OLGA GONZALEZ GARCIA.

3. The Defendant OLGA GONZALEZ GARCIA is a resident of
Starr County, Texas. The Defendant OLGA GONZALEZ
GARCIA can be cited to appear in this case by service at the .
address of 1586 Cipriano Rd., Rio Grande City, Starr County,
Texas, 78582, or wherever she may be found. At all times
relevant to Plaintiffs claims and causes of action, the
Defendant OLGA GONZALEZ GARCIA was an employee of
Defendant D’MARIA ADULT DAY CARE LLC. The
Defendant OLGA GONZALEZ GARCIA is also sued in her

individual capacity.

WMICROSOFTWORD-PI-ORIGINAL PETITION- 19-006-OP- MARGARITA BENITEZ
4
Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 5 of 13

4. The Defendant GLOBAL TRUCKING JOHN DOE is a
corporation organized under the laws of the State of Texas or
authorized to do business in this State. The Defendant
GLOBAL TRUCKING JOHN DOE can be cited to appear in

this case by serving its registered agent for service of process at

| . the time its corporate status becomes known to Plaintiff. At all
times material hereto the Defendant GLOBAL TRUCKING
JOHN DOE was the employer of the Defendant OSCAR
YZAGUIRRE, JR.

5. The Defendant OSCAR YZAGUIRRE, JR. is a resident of Starr
County, Texas. The Defendant OSCAR YZAGUIRRE, JR. can
be cited to appear in this case by service at the address of 150
Spur FM Road 2098, Falcon Heights, Starr County, Texas,
78545, or wherever he can be found. At all times pertinent to

 

Plaintiff's claims and causes of action, the Defendant OSCAR
YZAGUIRRE, JR. was an employee of Defendant GLOBAL
TRUCKING JOHN DOE. The Defendant OSCAR

YZAGUIRRE, JR. is also sued in his individual capacity.

V.
. OPERATIVE FACTS: NEGLIGENCE

1. On May 14", 2019, at approximately 1:47 a.m. the Defendant OLGA
GONZALEZ GARCIA was driving a white colored 2017 Ford Transit

 

| VN motor vehicle in a southerly direction on Guerra Garza Road in or
near La Rosita, Starr County, Texas. On this date and time, the
Defendant OLGA GONZALEZ GARCIA was an employee of the
Defendant DDMARIA ADULT DAY CARE LLC, who was the owner
of the 2017 Ford Transit VN that she was driving. Also, on this date

WMICROSOFTWORD-PI-ORIGINAL PETITION- 19-006-OP-MARGARITA BENITEZ
5

 
Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 6 of 13

and time, as part of and in the course and scope of her employment,
the Defendant OLGA GONZALEZ GARCIA was transporting the
Plaintiff MARGARITA BENITEZ and other clients of Defendant
D’MARIA ADULT DAY CARE LLC in the 2017 Ford Transit VN of
her employer. As the Defendant OLGA GONZALEZ GARCIA drove
the 2017 Ford Transit VN in a southerly direction on Guerra Garza
Road in La Rosita, Texas, she stopped her vehicle at the stop sign

governing her lane of travel located at the intersection of Guerra

' Garza Road and U.S. Highway 83 at La Rosita, Texas. Subsequently,

the Defendant OLGA GONZALEZ GARCIA drove the 2017 Ford
Transit VN in a southerly direction to go across the breadth of U.S.
Highway 83 and get to the other side of the same highway. At the
same time that Defendant OLGA GONZALEZ GARCIA was
crossing U.S. Highway 83 with the 2017 Ford Transit VN, the
Defendant OSCAR YZAGUIRRE, JR., was driving a 2018 Dodge
Ram 1500 pickup in an easterly direction on U.S. Highway 83, La
Rosita, Texas, that was situated west of the 2017 Ford Transit VN as
Defendant OSCAR YZAGUIRRE, JR. approached that same motor
vehicle that Defendant OLGA GONZALEZ GARCIA was driving
across U.S. Highway 83 in a northerly to south bound direction. As
the 2017 Ford Transit VN motor vehicle driven by Defendant OLGA
GONZALEZ GARCIA entered the east bound lane of travel of U.S.
Highway 83 that the Defendant OSCAR YZAGUIRRE, JR., was
traveling on, as he approached the white 2017 Ford Transit VN, with
his 2018 Dodge Ram 1500 pickup, he failed to control the speed of his
pickup and failed to brake, slow down, or take any timely evasive

action and, also, failed to maintain proper lookout to avoid ramming

WMICROSOFTWORD-PI-ORIGINAL PETITION- 19-G06-OP-MARGARITA BENITEZ

6
Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 7 of 13

medical care and treatment. The expenses incurred were necessary
for the care and treatment of the injuries sustained by Plaintiff
MARGARITA BENITEZ. The charges made, and to be made for
future treatment, for the treatment of the injuries sustained by Plaintiff
MARGARITA BENITEZ were the usual and customary charges for
medical treatment in Starr and Hidalgo Counties, Texas. In addition, it
is reasonably probable that the Plaintiff MARGARITA BENITEZ will

continue to incur expenses for medical care and treatment in the future

 

7 for the rest of her life.
5. These injuries, losses, and damages suffered by Plaintiff

MARGARITA BENITEZ are in excess of the minimum jurisdictional
limits of this Court.
VI.

( NEGLIGENT ACTS OF DEFENDANTS OLGA GONZALEZ
NO EE EE ENVANIS OLGA GONZALEZ

GARCIA AND D’MARIA ADULT DAY CARE LLC

— ON AML VAY CARE LLC

1. The collision described above, and the resulting injuries and damages
suffered by and inflicted on the Plaintiff MARGARITA BENITEZ were
proximately caused by the negligent conduct of the Defendants OLGA
GONZALEZ GARCIA and D’MARIA ADULT DAY CARE LLC,

jointly and severally, in one or more of the following respects:

 

A. failing to yield the right of way to Defendant OSCAR
YZAGUIRRE, JR.’s 2018 Dodge Ram 1500 pickup;

B. failing to properly and timely apply the brakes on the 2017 Ford
Transit VN to avoid entering the eastbound lane on which the
Defendant OSCAR YZAGUIRRE, JR., was approaching at a

fast rate of speed and oblivious to the circumstances and

WMICROSOFTWORD-PI-ORIGINAL PETITION- 19-C06-OP-MARGARITA BENITEZ
8

 
 

 

 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 8 of 13

into the 2017 Ford Transit VN that Plaintiff was occupying as a
restrained passenger. As a result of his negligence, the Defendant
OSCAR YZAGUIRRE, JR., crashed his 2018 Dodge Ram pickup at
the full speed he was driving into the right side front panel of the 2017
Ford Transit VN.

2. The suddenness, unexpectedness, and severity of the violent impact of
the 2018 Dodge Ram 1500 pickup with the 2017 Ford Transit VN
caused Plaintiff MARGARITA BENITEZ to be jostled, thrown,
jerked about forcefully inside that motor vehicle and causing her to
strike her head inside the vehicle. As a result of the collision, the
Plaintiff suffered injuries to several areas of her body including her
head and brain and sustained mental trauma.

3. On the date and time that this accident occurred and at its location, the
weather was clear and dry with no precipitation falling, and there were
no obstructions blocking the vision and sight of the Defendant
OSCAR YZAGUIRRE, JR. as he approached and drove toward the
2017 Ford Transit VN situated in front of his pickup. The Defendant
OSCAR YZAGUIRRE, JR. had the last opportunity to avoid and
would have avoided this collision but he failed to take the necessary
preventive and evasive actions.

4. AS a proximate result of this vehicular accident, the Plaintiff
MARGARITA BENITEZ sustained injuries that caused her physical
pain and suffering and mental anguish. The Plaintiff experienced great
fright and mental anguish during the occurrence of the accident and
immediately afterwards. As a further result of the joint and several
negligence of the Defendants and the injuries suffered by Plaintiff
MARGARITA BENITEZ, she has incurred or paid expenses for her

WMICROSOFTWORD-PI-ORIGINAL PETITION- 19-006-OP-MARGARITA BENITEZ
7
 

 

 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 9 of 13

C.

conditions in front of him, particularly, the traversing 2017
Ford Transit VN;

failing to maintain a proper lookout as a person of ordinary
prudence would have maintained under the same or similar
circumstances that existed on May 14th, 2019, at the site and

time where this accident occurred;

D. driving inattentively while operating the 2017 Ford Transit VN;

E.

failing to operate the 2017 Ford Transit VN in a safe and

prudent manner.

2. The Defendant D’MARIA ADULT DAY CARE LLC is liable for
the negligent acts of its employee, the Defendant OLGA
GONZALEZ GARCIA under the doctrine of respondeat superior.

vil.

NEGLIGENT ACTS OF DEFENANT OSCAR YZAGUIRRE, JR.,

A.
B.

AND GLOBAL TRUCKING JOHN DOE
failing to control the speed of 2018 Dodge Ram 1500 pickup;

 

driving at an excessive rate of speed;
avoiding the collision with the 2017 Ford Transit VN though he
had the last opportunity to avoid crashing into the van;

. failing to take evasive action to avoid running into and

ramming the 2017 Ford Transit VN:

failing to properly and timely apply the brakes on the 2018
Dodge Ram 1500 pickup:

failing to maintain a proper lookout as a person of ordinary
prudence would have maintained under the same or similar
circumstances that existed on May 14", 2019, at the location

where this accident occurred;

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ

9
» Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 10 of 13

G. driving inattentively and ignoring or being oblivious to the
conditions and circumstances in front of him, specifically, the
crossing white colored 2017 Ford Transit VN while he was.
operating the 2018 Dodge Ram pickup;

H. failing to operate the 2018 Dodge Ram pickup in a safe and

 

prudent manner.
VHlL.
, DAMAGES CAUSED BY DEFENDANTS’ JOINT AND SEVERAL
: > NEGLIGENCE

1, Due to Defendants’ joint and several acts of negligence, the Plaintiff
suffered past physical pain and suffering and mental anguish and will
continue to suffer from the same conditions and injuries and their
sequelae for the rest of her life.

2. As a result of the accident caused by Defendants’ joint and several
negligence, the Plaintiff incurred reasonable and necessary medical
expenses for treatment of her injuries and, in all probability, will
continue to do so in the future for the rest of her life.

3. Also, as a result of the accident, the Plaintiff suffered past physical

impairment, and this condition will in all probability continue for the

 

rest of her life.
IX.
PROXIMATE CAUSE
1. The above listed negligent acts by Defendants, either singularly or
| in combination, caused the violent crash that resulted in Plaintiff
MARGARITA BENITEZ suffering the injuries and losses

described above.

WMICROSOFTWORD-PI-ORIGINAL PETITION- 19-006-OP-MARGARITA BENITEZ
| 10

 
 

 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 11 of 13

X.
DAMAGES CATEGORIES AND AMOUNTS
1. The Plaintiff MARGARITA BENITEZ has sustained or will sustain the
following losses and damages as a proximate result of Defendants’
negligence:
a. Past physical pain and suffering and mental anguish in an amount not
over $1,500,000.00;
b. Future physical pain and suffering mental anguish in a sum not over
$750,000.00;
c. Past reasonable and necessary medical expenses in a figure not over
$1,000,000.00;
d. Future reasonable and necessary medical expenses in an amount not
over $500,000.00;
e. Past physical impairment in a sum not over $1,000,000.00;
f. Future physical impairment in a figure not over $500,000.00.
XI.
AMOUNT OF DAMAGES AND PRE-JUDGMENT AND POST
JUDGMENT INTEREST
1. Plaintiff's damages are in excess of the minimum jurisdictional
limits of this Court.
2. Plaintiff is entitled to pre-judgment and post-judgment interest
at the maximum rate allowed by law on any judgment amounts awarded to

their along with costs of court.

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ
1]
 

 

 

 

 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 12 of 13

XI.
AFFIRMATIVE PLEAS

1. Whenever in this petition Plaintiff alleges that the Defendant
D’MARIA ADULT DAY CARE LLC or the Defendant GLOBAL
TRUCKING JOHN DOE did any act or thing, it is meant that these
Defendants’ officer(s), servant(s), agent(s), employee(s) or
representative(s) did such act or thing, and that at the time such act or
thing was done, it was done within the course and scope of such
officer(s), servant(s), agent(s), employee(s) or representative(s)
employment, or done with the full authorization and/or ratification of
each of these Defendants.

PRAYER

L. The Plaintiff MARGARITA BENITEZ prays that the Court grant the
following relief, jointly and severally, against Defendants:

A. That the Defendants D’MARIA ADULT DAY CARE LLC,
GLOBAL TRUCKING JOHN DOE, OLGA GONZALEZ GARCIA,
and OSCAR YZAGUIRRE, JR., be cited to appear in this cause;

B. That the Defendants’ conduct be found to be negligent and that, as a
direct and proximate cause of Defendants’ negligence, the Plaintiff
suffered injuries and sustained damages for which Defendants are
jointly and severally liable;

C. That Plaintiff MARGARITA BENITEZ be awarded all her damages
including both past and future and reasonable and necessary medical
expenses, hospital fees, rehabilitative services and, also, for her past
and future physical pain and suffering, and mental anguish, physical
impairment and past and future physical impairment in an amount in

excess of the minimum jurisdictional limits of this Court as follows:

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ
12
 

 

Case 7:21-cv-00230 Document 1-3 Filed on 06/08/21 in TXSD Page 13 of 13

(i) Past physical pain and suffering and mental anguish not
over $1,500,000.00,

(ii) Future physical pain and suffering mental anguish not
over $750,000.00,

(iii) Past reasonable and necessary medical expenses not over
$1,000,000.00,

(iv) Future reasonable and necessary medical expenses not
over $500,000.00,

(v) Past physical impairment not over $1,000,000.00,

(vi) Future physical impairment not over $500,000.00;

D. ‘That Plaintiff be awarded pre-judgment interest on any amount
awarded to them at the highest rate allowed by law;

E. That Plaintiff be awarded post-judgment interest on any amount
awarded to them at the highest rate allowed by law;

m7

That Plaintiff be awarded her court costs; and
G. That Plaintiff be awarded any other remedy and relief to which
she may be justly entitled.

Respectfully submitted,

/S/

Margil Sanchez, Jr.
Attorney-at-Law

Margil Sanchez, Jr.

Attorney at Law

312 E. Mirasoles St.

P.O. Box 297

Rio Grande City, Texas 78582

Tel: (956) 487-7575

Fax: (956) 487-8491

Bar I.D. No. 17570800

WMICROSOFTWORD-PI-ORIGINAL PETITION-19-006-OP-MARGARITA BENITEZ
13
